IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2009
                                     No. 08-40777
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALVIN JONES,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:92-CR-53-3


Before KING, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Alvin Jones, federal prisoner # 03778-078, appeals the denial of his 18
U.S.C. § 3582 motion to reduce his 240-month sentence following his guilty plea
conviction for distributing crack cocaine. Jones filed a motion for a reduced
sentence pursuant to § 3582(c)(2) in which he sought a reduction in his sentence
based on Amendment 706 to the crack cocaine Guidelines. Jones appeals the
district court’s denial of that motion. The Government has filed a motion for



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-40777

summary affirmance or, alternatively, for an extension of time to file a brief on
the merits.
      Although the district court’s decision whether to reduce a sentence
ordinarily is reviewed for an abuse of discretion, a court’s interpretation of the
Guidelines is reviewed de novo. United States v. Doublin, 572 F.3d 235, 237 (5th
Cir.), cert. denied, 130 S. Ct. 517 (2009). Because the district court’s denial of
Jones’s motion was based on its determination that Jones’s sentence remained
the same under the amended Guidelines, review is de novo. See id.
      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence where the sentencing range is later lowered by the Sentencing
Commission, “if such a reduction is consistent with the policy statements issued
by the Sentencing Commission.” United States v. Gonzalez-Balderas, 105 F.3d
981, 982 (5th Cir. 1997). Sentence reductions under § 3582 are thus governed
by the policy statements of the Guidelines. Doublin, 572 F.3d at 237.
      Under the amended Guidelines, however, Jones’s offense level remained
the same. The district court was thus correct in concluding that a reduction was
not permitted under § 3582(c)(2). See § 3582(c)(2). Jones’s argument that the
district court had the discretion to reduce his sentence under § 3582 in light of
United States v. Booker, 543 U.S. 220 (2005), is unavailing because “the concerns
at issue in Booker do not apply in an 18 U.S.C. § 3582(c)(2) proceeding.”
Doublin, 572 F.3d at 238. Although the Guidelines must be treated as advisory
in an original sentencing proceeding, Booker does not prevent Congress from
incorporating a guideline provision “as a means of defining and limiting a
district court’s authority to reduce a sentence under § 3582(c).” Id. at 239
(internal quotation and citation omitted).
      The district court thus did not err in denying Jones’s motion for a
reduction of sentence.    The district court’s judgment is AFFIRMED.          The
Government’s motion for summary affirmance is GRANTED, and its motion for
an extension of time is DENIED.

                                        2